Texas Department of Criminal Justice

                                                                                          Brad Livingston
                                                                                          Executive Director




 February 3, 2015

 The Honorable Lois Rogers
 Smith County District Clerk
 100 North Broadway Room 204
 Tyler, Texas 75702
                                                                                        f£B 09 2015
 RE: ROBERT CHARLES LADD TDCJ# 999237

 Dear District Clerk:


Enclosed is the Return of the Director of the Texas Department of Criminal Justice Correctional
Institutions Division, of the Death Warrant pertaining to ROBERT CHARLES LADD issued in
 114th District Court of Smith County, Texas on December 1, 2014, which was carried out on
January 29, 2015. Also enclosed is the Certificate with the director's statement of compliance
with the command of the warrant. The certificate also indicates the disposition of the remains as
required by Article 42.23 of the Texas Code of Criminal Procedure.

Sincerely,


  LadPtn uax£u£
Carla M. Willis
Deputy General Counsel
OFFICE OF THE GENERAL COUNSEL



Cc: The Honorable Gregg Abbott, Governor
    The Honorable Ken Paxton, Attorney General
    Abel Acosta, Clerk, Court of Criminal Appeals
    Kelly Enloe, Chairman, Classification & Records, TDCJ


Attachment

CMW/caf




                   Our mission is toprovidepublic safety, promote positive change in offender
                     behavior, reintegrate offenders into society, and assist victims ofcrime.
                                     Office of the General Counsel
                   Sharon Felfe Howell, General Counsel - sharon.howelI(5)tdcj.texas.gov
P.O. Box 13084 Capitol Station                                                                     P.O. Box 4004
Austin, Texas 78711-3084                                                          Huntsville, Texas77342-4004
Phone (512) 463-9899, FAX (512) 936-2159                             Phone (936) 437-6698, FAX (936) 437-6994
  RETURN OF THE DIRECTOR OF THE CORRECTIONAL
                      INSTITUTIONS DIVISION


            TEXAS DEPARTMENT OF CRIMINAL JUSTICE




Came to hand, the 29 day ofAugust 1997 and executed the 29 day ofJanuary 2015 by
the death of ROBERT CHARLES LADD.




DISPOSITION OF BODY:



                           Date




                           Time:       H •'O Z pry>




                           William\Sjtephens, Director
                           Texas Department of Criminal Justice
                           Correctional Institutions Division
                                                         CERTIFICATE



        I hereby certify that the Death Warrant in the case of The State ofTexas vs. ROBERT CHARLES
        LADD issued in the 114th District Court of Smith County, Texas on December 1, 2014, and was
        executed according to the laws of the State of Texas on January 29, 2015. The death of ROBERT
        CHARLES LADD was caused by intravenous injection oflethal substances at the Huntsville Unit
        ofthe Texas Department ofCriminal Justice-Correctional Institutions Division at H'-Q%- pxn.
        January 29, 2015. The body of the deceased was given into the custody of Carnes Funeral Home:
        agent fortherequesting relative. ThisCertificate andReturn of Warrant (enclosed) isincompliance
        with Article 43.23 of the Texas Code of Criminal Procedure.




                                                      William Stephens) Director
                                                      Texas Department of Criminal Justice
                                                      Correctional Institutions Division




        SUBSCRIBED AND SWORN TO BEFORE MEthis the29th day ofJanuary 2015
    •



'•/W1'^                 C-ONNIE-E. :
   %JAU
• l
                                                               -=-
                                                                            C -JUjlSl CJh
                                                                    ' ^^—*— ^ ^ y^-S^-*^-* Uf
•   X^M^                   11-06-2017           *
                                                      NOTARY PUBLIC, Walker County, Texas
          Notary Without Bond


        Mycommission expires: \) - CAo -3-01 "7
                                                         FILED
                                                    LOIS ROGERS
                                                   DISTRiCT' CLERK
                            Cause No. 114-80305-97
                                                 2011 OEC -1 PH 2 29
 STATE OF TEXAS                         $    IN THE 114™ DISTRICT COURT
                                                 SMDM'OUNI^ TEXAS
                                                         Urn
                                                          DEPKBY '
ROBERT CHARLES LADD                     S            SMITH COUNTY, TEXAS


                               Execution Order

      You, ROBERT CHARLES LADD, were indicted by the Grand Jury of
Smith County, Texas, and charged with the offense of capital murder in cause
number 114-80305-97. On August 23, 1997, a jury in this Court returned a
verdict finding you guilty of the offense of capital murder. On August 26, 1997,
the same jury in this Court returned answers to the special issues, submitted
to the jury at punishment pursuant to Article 37.071 of the Texas Code of
Criminal Procedure, and this Court, in accordance with the jury's findings at
punishment, assessed your punishment at death. The judgment of this Court
was reviewed by the Texas Court of Criminal Appeals on direct appeal and it
was affirmed by that court on October 6, 1999. Ladd v. State, 3 S.W.3d 547
(Tex. Crim. App.), cert, denied, 529 U.S. 1070 (2000). Mandate issued on
November 1, 1999. On December 15, 1999, the Court of Criminal Appeals
denied your initial state habeas corpus petition. Ex parte Ladd, No. 42,639-
01. Thereafter, the District Court for the Eastern District of Texas, Beaumont
Division, denied your first federal petition for writ of habeas corpus on October
24, 2001. The United States Court of Appeals for the Fifth Circuit affirmed.
Ladd v. CockreU, 311 F.3d 349 (5th Cir. 2002). On April 17, 2003, the Court of
Criminal Appeals dismissed your second state habeas corpus petition for abuse
of the writ. Ex parte Ladd, No. 42,639-02. Thereafter, the District Court for
the Eastern District of Texas, Beaumont Division, denied your second federal
petition for writ of habeas corpus on February 15, 2013. The United States
Court of Appeals for the Fifth Circuit affirmed. Ladd v. Stephens, 748 F.3d
637 (5th Cir.), cert, denied, 135 S. Ct. 192 (2014). A previous execution date
was set by this Court for December 11, 2014. This Court now proceeds to
modify your prior execution date and now enters the following order.
     IT IS HEREBY ORDERED by this Court that the prior execution
warrant of November 14, 2014, setting a December 11, 2014 execution date for
ROBERT CHARLES LADD is RECALLED.
      IT IS HEREBY ORDERED by this Court that you, ROBERT CHARLES
LADD, having been adjudged guilty of capital murder and having been
assessed punishment at death, in accordance with the findings of the jury and
the judgment of this Court, shall at some time after the hour of 6^00 p.m. on
the 29th day of January, 2015, be put to death by an executioner designated
by the Director of the Correctional Institutions Division of the Texas
Department of Criminal Justice, who shall cause a substance or substances in
a lethal quantity to be intravenously injected into your body sufficient to cause
your death and until your death, such execution procedure to be determined
and supervised by the said Director of the Correctional Institutions Division of
the Texas Department of Criminal Justice.

        It is ORDERED that the Clerk of this Court shall issue a new death
warrant, in accordance with this sentence, to the Director of the Correctional
Institutions Division of the Texas Department of Criminal Justice, and shall
deliver such warrant to the Sheriff of Smith County, Texas to be delivered by
him to the Director of the Correctional Institutions Division of the Texas
Department of Criminal Justice together with the defendant, ROBERT
CHARLES LADD, if not previously delivered.

      The Defendant, ROBERT CHARLES LADD, is hereby remanded to the
custody of the Sheriff of Smith County, Texas, to await transfer to Huntsville,
Texas, if not previously delivered, and the execution of this sentence of death.

        DONE AND ENTERED this Kl day of ^P^€l^7(JjlJA-
2014,




                                     CHRISTI KENNEDY
                                     Presiding Judge
                                     114th District Court
                                    Smith County, Texas
                                                 CAUSE NO: 114-80305-97


                                                    DEATH WARRANT



THE STATE OF TEXAS                                          §       IN THE DISTRICT COURT OF
                                                            §
VS                                                          §       SMITH COUNTY, TEXAS
                                                            §       114TH DISTRICT COURT
ROBERT CHARLES LADD



TO THE DIRECTOR OF THE INSTITUTIONAL DIVISION OF THE TEXAS DEPARTMMEMT OF CRIMINAL JUSTICE AND TO
THE SHERIFF OF SMITH COUNTY, TEXAS:




        On August 23, 1997, the above - named defendant, in the above styled and numbered cause was convicted of the
offense of Capital Murder. Oh August 26, 1997, the Court sentenced the above-named defendant to death in accordance
with the findings of the jury, pursuant to the Texas Code of Criminal Procedure.

        The Court, having received the Texas Court of Criminal Appeals' affirming the above name Mandate having
received notice of the Court of Criminal Appeals" denial of the defendant's initial application for writ of habeas corpus
sentenced the above-names defendant to death for the offense CAPTIAL MURDER and ORDERS that the execution be had,
as provided by law, the 29th day of January 29, 2015, at any time after the hour of 6:00 P.M. at the Institutional Division of
the Texas Department of Criminal Justice at Huntsville, Texas.

        The Sheriff of Smith County, Texas is hereby commanded to transport the defendant to the Institutional Division of
the Texas Department of Criminal Justice and deliver the defendant and this warrant to the Director of the Institutional
Division of the Texas Department of Criminal Justice for the purpose of executing this warrant, and to take from the
Director of the proper receipt for the defendant, and the Sheriff will return the receipt to the office of the District Clerk of
Smith county, Texas.

        The Director of the Institutional Division of the Texas Department of Criminal Justice Is hereby commanded to
receive from the Sheriff the defendant and this warrant, and to give his receipt to the Sheriff, and to safely keep the
defendant and to execute the sentence of death at any time after the hour of 6:00 P.M. on the day and date specified in
paragraph two of this warrant, by causing a substance or substances in a lethal quantity to be intravenously injected into the
body of defendant to continue until the defendant is deceased, obeying all laws of the State of Texas with reference to such
execution.


        WITNESS MY HAND AND SEAL of the JJ_j_ Judicial District Court of Smith County, Texas, at my office in the City
of Tyler, Texas, on the C      day of W°&O«C»-Vl0 JLubvrJ° V .
20j_r at \&2° "P M. and executed the same by delivering the original and one copy of this
warrant to the Director of the Institutional Division of the Texas Department of Criminal Justice
on the j5 day of DiAt^-h-^ . 20[^ and by taking his receipts for the said warrant, which
receipts are hereto attached do here now make my return on this Writ this 3^^-     day of
    /^./>«, .20/Sf-


                                               LARRY SMITH, Sheriff V                 0             ™
                                               Smith County, Texas

      On this the^O      day oWJUMrfauL, 20£fthe follow papers related to cause number
114-80305-97 styled:              ^
THE STATE OF TEXAS, vs. ROBERT CHARLES LADD were received from the
Sheriff of Smith County, Texas,

              1. Original and one copy of DEATH WARRANT to be delivered to the
                 Warden of the Director of the Institutional Division of the Institutional
                 Divisionof the Texas Department of Criminal Justice.

             2. One certified copy of the Execution Order.

            The Texas Department of Criminal Justice acknowledges receipt of the
            Execution Order and Deaifi Warrant in the Cause No. 114-80305-97
            onthis th^l^_ day of MlJumfaiJUQQ M.

                                        TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                                        Classification and Records